Seymour, J.
These two cases are closely related to each other and were argued together, and will be considered as parts of one case.
The first is an application for a mandamus, to which an answer was filed, to which answer the attorney for the state demurred, and the questions reserved for the advice of this court arise on the demurrer.
The application is based on the statute passed in 1866, which in substance provides that no railroad corporation shall abandon any depot or station which is on its road in this state after the same has been established for twelve months, except by the approval of the railroad commissioners. The complaint is for an alleged violation of this statute in respect to what is called “ Brooks’s Station,” and the first question is, *163whether upon the facts appearing in the answer and admitted by the demurrer that place is a depot or station upon the respondents’ road, within the intent of the statute. The answer sets forth “ that there was a platform there for the accommodation of passengers, connected with which platform was an old baggage car with an opening which served as a doorway, the car being about twelve feet long and of the width and height of ordinary baggage cars and serving as a shelter or protection from the weather. No agent was ever appointed at said station and no tickets were sold thereat, nor were any freight-bills ever way-billed at or to that station, but were way-billed at or to the station at Cheshire; but tickets were sold at other stations on said road to passengers for said station, and trains were stopped to take up passengers at said station when flagged so to stop, and trains carrying the mail stopped without being flagged. Occasionally under special contracts freight was received and delivered at said station.”
The words of the statute are “ depot or station.” A mere ' station falls within the letter of the law, but to come within its spirit the station must be one at which trains stop not ■ merely for wood and water but for the transaction of the ordinary business of the company, the receiving and delivering of freight and passengers. Now it is true that this Brooks’s station is a humble one, not important enough to employ at it a station-master, nor of sufficient importance to be made a regular stopping place for all trains, yet it is a place where heretofore, for a period of about twenty years, passengers could always take the cars and where they could always be left, where a shelter was provided for them while waiting for the trains and where a platform was built at which freight could be received and delivered. It had a name as an acknowledged station on the road for which tickets were sold. Business would naturally cluster around such a station. The object of the statute is to prevent railroad companies from arbitrarily changing their places of business on the- road to the prejudice of those who, relying on the permanency of such places, shape their business accordingly. We think we ought so to construe the statute as fairly to carry *164out the object of its makers. Where there are reasonable grounds for changes the approval of the railroad commissioners can doubtless be obtained. The business at this station was the same in kind as at'those of more importance. It is true all the trains did not stop there unless flagged to do so, hut the mail train did stop regularly, and being a place where passengers were received and left and freight deposited it was a depot or place of deposit, and as such entitled to the protection of the statute, falling as we think it does within the letter and spirit of the law.
The next question which arises is, whether the respondents have abandoned Brooks’s Station, and they claim that the station was never established by them and that they therefore cannot properly be charged with its abandonment; It seems the road was run by the respondents’ lessees until July, 1869. From 1848 to 1869 the station had -been used by the lessees in the manner hereinbefore stated. Since August 1st, 1869, the respondent corporation, having themselves resumed the running of the road, have discontinued the stopping of their trains there.
The statute forbids the abandonment by a railroad company of any depot or station on its road in this state after the same has been established for twelve months. We think the statute applies to cases where the depot is in fact established, and does not concern itself with the question whether established by the corporation which abandons it or by its predecessor in the management of the road. The present occupants of the road are so far bound by the acts of the former occupants that they cannot without the consent of the railroad commissioners abandon stations which have in fact become established as such. If the lessees of the road improperly established the depot, as the respondents claim they did, the railroad commissioners have adequate powers to give. immediate relief.
It is next claimed by the respondents that a mandamus is not the proper remedy. But the duty imposed by the statute is a corporate duty, of such a nature that its nonperformance affects the public, and the remedy by mandamus is appropri*165ate unless the public have, as the respondents claim they have, an adequate and specific remedy in the second section of the act. On examining that section however it will be found to apply to cases of abandonment of a depot or station after January 1,1866, and before the passing of the act. The first section of the act is wholly prospective; the second is wholly retrospective, and furnishes no remedy whatever for the neglect which is the subject of complaint before us.
It was also urged that the answer of the respondents alleges that they found that the operation of their road in a judicious, proper and discreet manner, so as fairly to develop its resources and at the same time secure the best interests of the public, required the discontinuance complained of, and that the demurrer admits these allegations to be true; and that upon such a state of facts as appears by the answer the application ought not to be granted.
It is true that a demurrer admits the truth of all the allegations demurred to which are properly pleaded and which are relevant to the issue. The statute refers all questions of public and private interest connected with the continuance and abandonment of railroad stations to the railroad commissioners, and railroad companies may not, without consent of the commissioners, in disregard of the statute abandon a station, and then on application for a mandamus tender an issue to be tided by the court upon the interests ¡mblic and private involved in the abandonment, and thus transfer to the courts a question which the statute has committed to another tribunal . The allegations therefore in the answer which are relied on by the respondents are not properly in issue before the court and are therefore not admitted by the demurrer.
The Superior Court is advised to render judgment that the respondents’ answer is insufficient. The application is for an order in its terms more general than is warranted by the facts as they appear in the pleadings. The Superior Court will make the appropriate order, and will be guided in that duty by the proceedings in the other of the two cases under consideration, that of Bristol and others against the same New Haven and Northampton Company.
*166This last mentioned case is founded on a statute of 1868, which provides in substance that when any railroad company shall refuse to stop at any one or more of its passenger trains at any depot on the line of its railroad, any number of citizens not less than ten, of the town, &c., may make application to the Superior Court, or to a judge in vacation, praying that the company may be ordered to stop the trains mentioned in the application at such depot. The second section provides for the appointment of a committee, &c. The application was heard by a judge in vacation, who found the facts upon which the questions beforé us arise, the principal matter in dispute being whether there was or was not a depot at Brooks’s station in Cheshire within the meaning of the statute.
The judge found profound that there was such depot there and appointed a committee by whom an order was made requiring certain of the company’s trains to stop there. The report of the committee was returned to the Superior Court and accepted, and the case comes to this court by motion in error. The decision and proceedings in the former case substantially settle this case. The facts as to the depot are found here in about the same terms as they appear in the former case. By the proceedings in that case the depot or station is restored to its condition as such, but under the act of 1866 no power is conferred upon the court or railroad commissioners to direct how many and which trains shall stop at the station. The act of 1868 confers that power on the committee of the Superior Court and by the proceedings now under consideration that power has been exercised; and it having been decided in the former case that there is a depot at Brooks’s station, and the Superior Court having been advised to order the company in general terms to continue that depot, the object of the present proceedings is simply to determine what privileges that depot shall enjoy in respect to the number of trains that shall stop there.
We refer to the former case as giving the reasons for regarding Brooks’s station as a depot duly established so as to be entitled to the benefit of the two statutes of 1866 and 1868, *167and, no other questions being raised, we are of opinion that there is nothing erroneous in the action of the Superior Court accepting and establishing the report of the doings of the committee, and the judgment of the Superior Court is therefore affirmed.
In this opinion the other judges concurred.